Anders, C. J. —
This is an action to foreclose the lien of a material man. The cause was referred to a court commissioner for trial, who seems to have made and filed his report with the clerk of the superior court. His findings of fact and conclusions of law were set aside, and new findings made hy the judge. But no statement of facts appears in the record, and no certificate of the judge who tried the cause is attached to any part of the transcript. What purports to be the testimony taken before the referee is copied in the transcript, but no certificate of any character is attached thereto. The respondent Wolff moves the court to strike the testimony from the record, because the same is not certified to as required by law, or at all, and to dismiss the appeal as to him. The motion must prevail. This court has many times held that it will not undertake to try a cause of equitable cognizance without being in possession of all the facts upon which the judgment of the lower court is founded. And what the facts were can only be made known to this court by a certificate of the court or judge who tried the cause or rendered the judgment, order or decision from which the appeal is taken.
The appeal is dismissed at the cost of appellants.
Stiles, Hoyt and Dunbar, JJ., concur.
Scott, J., concurs in the result.